Exhibit 10.1
 
NOTE CONVERSION AGREEMENT


This Note Conversion Agreement (this “Agreement”) is entered into as of January
8, 2016, by and among OXIS International, Inc., a Delaware corporation (the
“Company”), and the parties listed on Schedule A hereto.


WHEREAS, the Company and Bristol Investment Fund, Ltd. (“Bristol”) are party to
that certain Securities Purchase Agreement dated October 25, 2006, as amended
from time to time (the “2006 Purchase Agreement”), pursuant to which the Company
issued 0% Convertible Debentures (the “2006 Debentures”;


WHEREAS, the Company and Theorem Group LLC (“Theorem”) are party to that certain
Securities Purchase Agreement dated October 1, 2009, as amended from time to
time (the “2009 Purchase Agreement”), pursuant to which the Company issued 0%
Convertible Debentures (the “2009 Debentures”);


WHEREAS, the Company and Bristol are party to that certain Convertible Demand
Promissory Note dated February 7, 2011, as amended from time to time (the
“February 2011 Purchase Agreement”), pursuant to which the Company issued a
Convertible Demand Promissory Note (the “February 2011 Note”);


WHEREAS, the Company and Bristol are party to that certain Convertible Demand
Promissory Note dated March 4, 2011, as amended from time to time (the “March
2011 Purchase Agreement”), pursuant to which the Company issued a Convertible
Demand Promissory Note (the “March 2011 Note”);


WHEREAS, each of Brannon LLLP (“Brannon”), Farhad Rostamian, Leslie Canter
(“Canter”), Bristol (the forgoing individuals and entities, collectively, the
“June 2011 Investors”) and the Company are party to that certain Securities
Purchase Agreement dated June 7, 2011, as amended from time to time (the “June
2011 Purchase Agreement”), pursuant to which the Company issued 12% Convertible
Debentures (the “June 2011 Debentures”);


WHEREAS, the Company and Theorem are party to a certain Convertible Demand
Promissory Note dated October 26, 2011, as amended from time to time (the
“October 2011 Purchase Agreement”), pursuant to which the Company issued a
Convertible Demand Promissory Note (the “October 2011 Note”);


WHEREAS, each of WestPak Consulting, Brannon, Alpha Capital Anstalt (“Alpha”),
Adam Cohen, Canter (the forgoing individuals and entities, collectively, the
“November 2011 Investors”) and the Company are party to that certain Securities
Purchase Agreement dated November 13, 2011, as amended from time to time (the
“November 2011 Purchase Agreement”), pursuant to which the Company issued 8%
Convertible Debentures (the “November 2011 Debentures”);


WHEREAS, each of Ho’okipa Capital, Howard Knee, Bristol (the forgoing
individuals and entities, collectively, the (“March 2012 Investors”) and the
Company are party to that certain Securities Purchase Agreement dated March 1,
2012, as amended from time to time (the “March 2012 Purchase Agreement”) and
Transaction Documents (as defined in the 2012 Purchase Agreement), pursuant to
which the Company issued 8% Convertible Debentures (the “March 2012
Debentures”);


WHEREAS, each of Bristol Capital, LLC, Alpha, Net Capital Partners Inc, Bristol
(the forgoing individuals and entities, collectively, the (“May 2012 Investors”)
and the Company are party to that certain Securities Purchase Agreement dated
May 22, 2012, as amended from time to time (the “May 2012 Purchase Agreement”)
and Transaction Documents (as defined in the 2012 Purchase Agreement), pursuant
to which the Company issued 8% Convertible Debentures (the “May 2012
Debentures”);
 
 
- 1 -

--------------------------------------------------------------------------------

 


WHEREAS, each of Bristol, Alpha, SV Booth Investment III (the “SV Booth”) (the
forgoing individuals and entities, collectively, the “December 2012 Note
Holders”) and the Company are party to that certain Note Purchase Agreements
dated December 3, 2012, as amended from time to time (the “December 2012
Purchase Agreement”), pursuant to which the Company issued Demand Promissory
Notes (the “December 2012 Notes”);


WHEREAS, each of SV Booth, Theorem, Bristol, Piter Korompis (the forgoing
individuals and entities, collectively, the “10% Two-Year Senior Secured
Convertible Debenture Holders”) and the Company are party to that certain Note
Purchase Agreements dated between October 2013 and April 2014, as amended from
time to time (the “10% Two-Year Senior Secured Convertible Debenture
Agreement”), pursuant to which the Company issued Demand Promissory Notes (the
“10% Two-Year Senior Secured Convertible Debentures”);


WHEREAS, the Company and Theorem are party to that certain Convertible Demand
Promissory Note dated December 31, 2013, as amended from time to time (the
“December 2013 Purchase Agreement”), pursuant to which the Company issued a
Convertible Demand Promissory Note (the “December 2013 Note”);


WHEREAS, each of East Ventures, Inc. (“East Ventures”), Adam Kasower, SV Booth,
John Brady, Bristol Capital LLC, Canyons Trust, Bristol, Munt Trust, Greg
McPherson, Ken Eaton, Alpha (the forgoing individuals and entities,
collectively, the “July 2014 Investors”) and the Company are party to that
certain Securities Purchase Agreement dated July 24, 2014, as amended from time
to time (the “July 2014 Purchase Agreement”), pursuant to which the Company
issued 10% Convertible Debentures (the “July 2014 Debentures”);


WHEREAS, each of William Heavener (“Heavener”), Red Mango Ltd. (“Red Mango”),
Kasower (the forgoing individuals and entities, collectively, the “October 2014
Investors”) and the Company are party to that certain Securities Purchase
Agreement dated October 14, 2014, as amended from time to time (the “October
2014 Purchase Agreement”), pursuant to which the Company issued 10% Convertible
Debentures (the “October 2014 Debentures”);


WHEREAS, each of Theorem, Korompis, Raymond Pribadi, Bristol, Kasower, Alpha,
Heavener, Red Mango, Scott Williams, Barry Wolfe (the forgoing individuals and
entities, collectively, the “March 2015 Investors”) and the Company are party to
that certain Securities Purchase Agreement dated March 12, 2015, as amended from
time to time (the “March 2015 Purchase Agreement”), pursuant to which the
Company issued 10% Convertible Debentures (the “March 2015 Debentures”);


WHEREAS, each of Heavener, Kasower, Craig Osborne (the forgoing individuals
collectively, the “July 2015 Investors”) and the Company are party to that
certain Securities Purchase Agreement dated July 8, 2015, as amended from time
to time (the “July 2015 Purchase Agreement”), pursuant to which the Company
issued 10% Convertible Debentures (the “July 2015 Debentures”);


WHEREAS, each of Heavener, Kasower, Craig Osborne, Theorem, Bristol, Oakmore
Opportunity Fund I, LP (“Oakmore”) (the forgoing individuals collectively, the
“October 2015 Investors”) and the Company are party to that certain Securities
Purchase Agreement dated October 5, 2015, as amended from time to time (the
“October 2015 Purchase Agreement”), pursuant to which the Company issued 10%
Convertible Debentures (the “October 2015 Debentures”);
 
 
- 2 -

--------------------------------------------------------------------------------

 


WHEREAS, each of Heavener, JLS Ventures, LLC, One Equity Research LLC, Alpha,
Bristol, (the forgoing individuals collectively, the “December 2015 Investors”)
and the Company are party to that certain Securities Purchase Agreement dated
October 5, 2015, as amended from time to time (the “December 2015 Purchase
Agreement”), pursuant to which the Company issued 10% Convertible Debentures
(the “December 2015 Debentures”);


WHEREAS, each of Theorem, Bristol and the Company are party to that certain
Settlement Agreement dated August 8, 2012 (the “2012 Settlement Agreement”),
pursuant to which the Company issued Convertible Notes to Theorem and Bristol in
order to settle certain claims regarding certain convertible debentures held by
Bristol (pursuant to the terms and schedules of the 2012 Settlement Agreement);


WHEREAS, each of Alpha, Bristol Capital LLC, Bristol and the Company are party
to that certain Settlement Agreement dated August 14, 2015 (the “August 2015
Settlement Agreement”), pursuant to which the Company issued allonges to Alpha,
Bristol Capital LLC and Bristol, increasing the principal amounts of July 2014
Debentures held by each entity (pursuant to the terms and schedules of the
August 2015 Settlement Agreement);


WHEREAS, each of East Ventures, SV Booth and the Company are party to that
certain Settlement Agreement dated October 7, 2015 (the “October 2015 Settlement
Agreement”), pursuant to which the Company issued allonges to East Ventures and
SV Booth, increasing the principal amounts of July 2014 Debentures held by each
entity (pursuant to the terms and schedules of the October 2015 Settlement
Agreement);


WHEREAS, each of Alpha, Bristol Capital LLC, Bristol, East Ventures, SV Booth
and the Company are party to that certain Second Settlement Agreement dated
November 5, 2015 (the “November 2015 Settlement Agreement”), pursuant to which
the Company issued allonges to Alpha, Bristol Capital LLC and Bristol,
increasing the principal amounts of July 2014 Debentures held by each entity
(pursuant to the terms and schedules of the November 2015 Settlement Agreement);


WHEREAS, Bristol, Theorem and the Company are party to that certain Settlement
Agreements dated December 7, 2015 (the “December 2015 Settlement Agreement”),
pursuant to which the Company issued allonges to Bristol and Theorem, increasing
the principal amounts of 2006 Debentures and 2009 Debentures held by each entity
(pursuant to the terms and schedules of the December 2015 Settlement Agreement);


WHEREAS, Bristol, Theorem, June 2011 Investors, November 2011 Investors, March
2012 Investors, May 2012 Investors, December 2012 Note Holders, 10% Two-Year
Senior Secured Convertible Debenture Holders, July 2014 Investors, October 2014
Investors, March 2015 Investors, July 2015 Investors, October 2015 Investors,
Alpha, Bristol Capital LLC, East Ventures and SV Booth are herein referred to
as, each, a “Note Holder” and, collectively, the “Note Holders”;


WHEREAS, the 2006 Debentures, 2009 Debentures, February 2011 Note, March 2011
Note, June 2011 Debentures, October 2011 Note, November 2011 Debentures, March
2012 Debentures, May 2012 Debentures, December 2012 Notes, 10% Two-Year Senior
Secured Convertible Debentures, December 2013 Note, July 2014 Debentures,
October 2014 Debentures, March 2015 Debentures, July 2015 Debentures, October
2015 Debentures and December 2015 Debentures are herein collectively referred to
as the “Notes”;
 
 
- 3 -

--------------------------------------------------------------------------------

 


WHEREAS, the 2006 Purchase Agreement, 2009 Purchase Agreement, February 2011
Purchase Agreement, March 2011 Purchase Agreement, June 2011 Purchase Agreement,
October 2011 Purchase Agreement, November 2011 Purchase Agreement, March 2012
Purchase Agreement, May 2012 Purchase Agreement, 10% Two-Year Senior Secured
Convertible Debenture Agreement, December 2012 Purchase Agreement, December 2013
Purchase Agreement, July 2014 Purchase Agreement, October 2014 Purchase
Agreement, March 2015 Purchase Agreement, July 2015 Purchase Agreement, October
2015 Purchase Agreement, December 2015 Purchase Agreement, 2012 Settlement
Agreement, August 2015 Settlement Agreement, October 2015 Settlement Agreement,
November 2015 Settlement Agreement and December 2015 Settlement Agreement are
herein collectively referred to as the “Prior Subscription Agreements”;


WHEREAS, the Prior Subscription Agreements and the Notes are herein collectively
referred to as the “Prior Transaction Documents”;


WHEREAS, each Note Holder hereby agrees to convert and cancel all indebtedness
of the Company to such Note Holder, including any accrued and unpaid interest or
penalties under the Notes, and the Company agrees to issue to each Note Holder
in exchange for the cancellation of all indebtedness of the Company to such Note
Holder, including any accrued and unpaid interest or penalties under the Notes,
and for no additional consideration, the number of shares of Common Stock
described in Section 1 (collectively, the “Note Conversion Shares”).


NOW, THEREFORE, in consideration of the rights and benefits that they will each
receive in connection with this Agreement, the parties, intending to be legally
bound, agree as follows:


1. Cancellation of Notes; Issuance of Note Conversion Shares.  Subject to the
terms and conditions of this Agreement, at the applicable Closing (as defined
herein) the Company shall issue to each Note Holder participating in such
Closing, in exchange for the cancellation of all indebtedness of the Company to
such Note Holder under the Notes held by such Note Holder, including any accrued
and unpaid interest or penalties under such Notes and for no additional
consideration, such number of Note Conversion Shares set forth beside such Note
Holder’s name on Schedule B attached hereto (the “Note
Conversion”).  Notwithstanding the foregoing, in the event that the purchase
price of any shares of capital stock issued by the Company in the Financing (as
defined below) is less than $1.675 per share, then, with respect to all Notes
that have not been converted at a Closing prior to the Financing, the number of
shares set forth on Schedule B shall be disregarded and the number of Note
Conversion Shares to be issued to each Note Holder at the Final Closing (as
defined below) shall instead be equal to the amount determined by dividing (A)
the accrued and unpaid interest under the Notes held by such Note Holder as of
the time of such Note Conversion by (B) the product of (i) the purchase price of
the shares issued to the other purchasers for cash in the Financing
multiplied by (ii) 0.75.  From and after each Closing, the Notes converted at
such Closing shall solely represent the right to receive the Note Conversion
Shares hereunder, no amounts shall remain outstanding under such Notes and such
Notes shall otherwise be of no further force or effect.


2. Closings.


(a) Closings.  Subject to Sections 2(c) and 2(d), with respect to all Notes that
have not yet been converted at a Closing prior to the Financing, the final
closing of the Note Conversion (the “Final Closing”) shall occur automatically
and with no further action by the parties hereto subject to and effective
immediately upon the closing (by exchange of signature pages and receipt of
funds by the Company or into escrow) by the Company of the sale and issuance of
shares of the capital stock of the Company primarily for capital-raising
purposes for an aggregate purchase price of at least $6,000,000 (the
“Financing,” and the closing date of such Financing and the Final Closing, the
“Final Closing Date”);
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
provided, however, that if the Financing does not occur on or before February
15, 2016 (the “Financing Deadline”), this Agreement shall be terminated as of
11:59 p.m. Eastern time on the Financing Deadline; provided, however, that (i)
the Financing Deadline may be extended with the written consent of the Company
and the Majority-in-Interest Note Holders (as defined below) and (ii) any
individual Note Holder may convert the Notes, or part thereof, held by such Note
Holder at a conversion price of $1.25625 at any time prior to the Financing
Deadline by providing the Company with written notice of its intention to do
so.  Each of the Final Closing and any such individual closing referred to in
clause (ii) of the preceding sentence are sometimes referred to herein as a
“Closing,” each of the dates on which any Closing shall occur are sometimes
referred to herein as a “Closing Date.”  Prior to the applicable Closing, or
within five (5) business days thereafter, the Note Holders participating in such
Closing shall deliver their physical Notes (or if such Notes are lost, mutilated
or destroyed, a lost note affidavit and indemnity agreement in substantially the
form attached hereto as Exhibit A (each, an “Affidavit”)) to the Company for
cancellation.  Notwithstanding anything to the contrary set forth in Section 6
below, each Note Holder hereby consents to the Financing and waives any and all
rights of notice, participation or price-based anti-dilution adjustments it may
have in connection with the Financing.


(b) Delivery of Shares.  Within five (5) business days from the receipt of the
physical Notes (or Affidavit, as applicable) from any Note Holder, the Company
shall deliver the applicable Note Conversion Shares to such Note Holder in
accordance with Section 1, provided the Note Holders shall not be required to
surrender any Note that is not completely converted.


(c) Conditions to Note Holders’ Obligations at Closing.  The obligations of each
Note Holder participating at the Closing are subject to the fulfillment at or
before such Closing of each of the following conditions, any of which may be
waived in writing by the Note Holders holding a majority of the then-outstanding
principal under the Notes (the “Majority-in-Interest Note Holders”):


i. The representations and warranties of the Company contained in Section 3
shall be true and correct on and as of such Closing.


ii. The Company shall have performed or fulfilled all agreements and obligations
contained herein required to be performed or fulfilled by the Company before
such Closing.


iii. The Company shall have complied with, and the offer and sale or conversion
of the Note Conversion Shares pursuant to this Agreement shall be effective
under, all federal and state securities laws applicable to the offer and sale or
conversion of the Note Conversion Shares to the Note Holders.
 
iv. The Company shall have received this Agreement executed by Note Holders
holding  Notes with an aggregate principal amount of at least $10,013,775.


(d) Conditions to the Company’s Obligations at Closing.  The obligations of the
Company to close with each Note Holder participating at the Closing are subject
to the fulfillment at or before such Closing of each of the following
conditions, any of which may be waived in writing by the Company.


i. The representations and warranties of such Note Holder contained in Sections
4 and 5 (if applicable) shall be true and correct on and as of such Closing.


ii. Such Note Holder shall have performed or fulfilled all agreements,
obligations and conditions contained herein and required to be performed or
fulfilled by such Note Holder before such Closing.
 
 
- 5 -

--------------------------------------------------------------------------------

 


iii. All authorizations, approvals or permits, if any, of any governmental
authority or regulatory body of the United States or any state or foreign
country that are required in connection with the lawful issuance of the Note
Conversion Shares pursuant to this Agreement shall be duly obtained and
effective as of such Closing.  The Company shall have obtained all necessary
state securities law permits and qualifications, or have the availability of
exemptions therefrom, required by any state for the offer and sale or conversion
of the Note Conversion Shares.


3. Representations and Warranties of the Company.  The Company hereby represents
and warrants to each Note Holder as of the date hereof as follows:


(a) Organization and Standing.  The Company is a corporation duly organized,
validly existing under, and by virtue of, the laws of the State of Delaware, and
is in good standing under such laws.  The Company has all requisite corporate
power and authority to own and operate its properties and assets and to carry on
its business as presently conducted.  The Company is duly qualified and
authorized to transact business and is in good standing as a foreign corporation
in each jurisdiction in which the failure to so qualify would have a material
adverse effect on its business, properties or financial condition.


(b) Corporate Power.  The Company has all requisite legal and corporate power
and authority to execute and deliver this Agreement, to sell and issue the Note
Conversion Shares hereunder, and to carry out and perform its obligations under
the terms of this Agreement and the transactions contemplated hereby.


(c) Authorization.  All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution,
delivery and performance of this Agreement, the authorization, sale, issuance
and delivery of the Note Conversion Shares and the performance of all of the
Company’s obligations hereunder have been taken or will be taken prior to the
applicable Closing.  This Agreement has been duly executed by the Company and
constitutes valid and legally binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, subject to the
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies.


(d) Valid Issuance of Stock.  The Note Conversion Shares, when issued, sold and
delivered in compliance with the provisions of this Agreement, will be duly and
validly issued, fully paid and nonassessable and issued in compliance with
applicable federal and state securities laws.  Such Note Conversion Shares will
also be free and clear of any liens or encumbrances; provided, however, that the
Note Conversion Shares shall be subject to the provisions of this Agreement and
restrictions on transfer under state and/or federal securities laws.  The Note
Conversion Shares are not subject to any preemptive rights, rights of first
refusal or restrictions on transfer.


(e) Offering.  Subject in part to the accuracy of the Note Holder’s
representations in Sections 4 and 5 (if applicable) hereof, the offer, sale and
issuance of the Note Conversion Shares in conformity with the terms of this
Agreement constitute transactions exempt from registration under the Securities
Act of 1933, as amended (the “Securities Act”) and from all applicable state
securities laws.


(f) Governmental Consents.  No consent, approval, qualification or authority of,
or registration or filing with, any local, state or federal governmental
authority on the part of the Company is required in connection with the valid
execution, delivery or performance of this Agreement, or the offer, sale or
issuance of the Shares, or the consummation of any transaction contemplated
hereby, except (i) such filings as have been made prior to the date hereof and
(ii) such additional post-closing filings as may be required to comply with
applicable federal and state securities laws (including but not limited to any
Form D or Form 8-K filings), and with applicable general corporation laws of the
various states, each of which will be filed with the proper authority by the
Company in a timely manner.
 
 
- 6 -

--------------------------------------------------------------------------------

 


(g) Disclosure.  As soon as practicable following the date of this Agreement,
but in any event not later than four (4) business days following the date of
this Agreement, the Company shall file with the Securities and Exchange
Commission a Current Report on Form 8-K the (“Current Report”) relating to the
transactions contemplated by, and describing the material terms and conditions
of, this Agreement.  The Current Report shall include a copy of this Agreement
as an exhibit.  Upon filing of the Current Report with the Securities and
Exchange Commission, the Note Holders shall not be in possession of any
material, nonpublic information received from the Company, any of its
subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the Current Report.


4. Representations and Warranties of all Note Holders.  Each Note Holder, for
itself and for no other person, hereby represents and warrants as of the date
hereof to the Company as follows:


(a) Organization and Standing.  The Note Holder is either an individual or an
entity duly organized, validly existing under, and by virtue of, the laws of the
jurisdiction of its incorporation or formation, and is in good standing under
such laws.


(b) Corporate Power.  The Note Holder has all right, corporate, partnership,
limited liability company or similar power and authority to execute and deliver
this Agreement, to effect the Note Conversion hereunder, and to carry out and
perform its obligations under the terms of this Agreement and the transactions
contemplated hereby.


(c) Authorization.  All corporate, partnership, limited liability company or
similar action, as applicable on the part of such Note Holder, necessary for the
authorization, execution, delivery and performance of this Agreement, the Note
Conversion and the performance of all of such Note Holder’s obligations
hereunder have been taken or will be taken prior to the applicable
Closing.  This Agreement has been duly executed by the Note Holder and
constitutes valid and legally binding obligations of such Note Holder,
enforceable against such Note Holder in accordance with their respective terms,
subject to the laws of general application relating to bankruptcy, insolvency
and the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies.


(d) Governmental Consents.  No consent, approval, qualification or authority of,
or registration or filing with, any local, state or federal governmental
authority on the part of the Company is required in connection with the valid
execution, delivery or performance of this Agreement, or the offer, sale or
issuance of the Note Conversion Shares, or the consummation of any transaction
contemplated hereby, except such filings as have been made prior to the date
hereof.


(e) Own Account.  Such Note Holder understands that the Note Conversion Shares
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law in reliance upon exemptions from
regulation for non-public offerings and is acquiring the Note Conversion Shares
as principal for its own account and not with a view to or for distributing or
reselling such Note Conversion Shares or any part thereof in violation of the
Securities Act or any applicable state securities law, has no present intention
of distributing any such Note Conversion Shares in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or  regarding
the distribution of such Note Conversion Shares in violation of the Securities
Act or any applicable state securities law.  Such Note Holder agrees that the
Note Conversion Shares or any interest therein will not be sold or otherwise
disposed of by such Note Holder unless the shares are subsequently registered
under the Securities Act and under appropriate state securities laws or unless
the Company receives an opinion of counsel satisfactory to it that an exception
from registration is available.
 
 
- 7 -

--------------------------------------------------------------------------------

 


(f) Note Holder Status.  The Note Holder is either: (i) an “accredited investor”
as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the
Securities Act or (ii) a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.  Such Note Holder is not required to be registered as
a broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).


(g) Experience of Note Holder.  Such Note Holder, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Note Conversion Shares, and has so
evaluated the merits and risks of such investment.


(h) Ability to Bear Risk.  Such Note Holder understands and acknowledges that
investment in the Company is highly speculative and involves substantial
risks.  Such Note Holder is able to bear the economic risk of an investment in
the Note Conversion Shares and is able to afford a complete loss of such
investment.


(i) General Solicitation.  Such Note Holder is not accepting the Note Conversion
Shares as a result of any advertisement, article, notice or other communication
regarding the Note Conversion Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.


(j) Disclosure of Information.  Such Note Holder has had the opportunity to
receive all additional information related the Company requested by it and to
ask questions of, and receive answers from, the Company regarding the Company,
including the Company’s business management and financial affairs, and the terms
and conditions of this offering of the Note Conversion Shares.  Such questions
were answered to such Note Holder’s satisfaction.  Such Note Holder has also had
access to copies of the Company’s filings with the Securities Exchange
Commission under the Securities Act and Exchange Act.  The Note Holder believes
that it has received all the information such Note Holder considers necessary or
appropriate for deciding whether to consummate the Note Conversion.  The Note
Holder understands that such discussions, as well as any information issued by
the Company, were intended to describe certain aspects of the Company’s business
and prospects, but were not necessarily a through or exhaustive
description.  The Note Holder acknowledges that any business plans prepared by
the Company have been, and continue to be, subject to change and that any
projections included in such business plans or otherwise are necessarily
speculative in nature and it can be expected that some or all of the assumptions
underlying the projections will not materialize or will vary significantly from
actual results.


(k) Residency.  The residency of the Note Holder (or in the case of a
partnership or corporation, such entity’s principal place of business) is
correctly set forth on Schedule A attached hereto.


(l) Security Holdings.  The Notes (including the aggregate and principal amounts
outstanding), held by each Note Holder, as applicable, as of the date hereof are
correctly described on Schedule B attached hereto.  The Note Holder does not
hold any other securities or equity interests in the Company other than what is
set forth opposite such Note Holder’s name on Schedule B attached hereto,
Schedule B to the Warrant Exercise Agreement, dated January 8, 2016 and Schedule
B to the Preferred Stock Exchange Agreement, dated January 8, 2016, each of
which is incorporated herein by reference as though fully set forth herein and
made a part of this Agreement.
 
 
- 8 -

--------------------------------------------------------------------------------

 


(m) Tax Matters.  The Note Holder has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this investment and
the transaction contemplated by this Agreement.  The Note Holder understands
that it (and not the Company) shall be responsible for its own tax liability
that may arise as a result of this investment and the transactions contemplated
by this Agreement.


(n) Restrictions on Transferability; No Endorsement.  The Note Holder has been
informed of and understand the following:


i. there are substantial restrictions on the transferability of the Note
Conversion Shares; or


ii. no federal or state agency has made any finding or determination as to the
fairness for public investment, nor any recommendation nor endorsement of the
Note Conversion Shares.


(o) No Other Representation by the Company.  None of the following information
has ever been represented, guaranteed or warranted to the Note Holder, expressly
or by implication by any broker, the Company, or agent or employee of the
foregoing, or by any other Person:


i. the approximate or exact length of time that the Note Holder will be required
to remain a holder of the Note Conversion Shares;


ii. the amount of consideration, profit or loss to be realized, if any, as a
result of an investment in the Company; or


iii. that the past performance or experience of the Company, its officers,
directors, associates, agents, affiliates or employees or any other person will
in any way indicate or predict economic results in connection with the plan of
operations of the Company or the return on investment.


5. Representations, Warranties and Covenants of Non-US Note Holders.  Each Note
Holder who is a Non-U.S. Person (as defined herein) hereby represents and
warrants to the Company as follows (provided however a Note Holder may not make
the representation in this Section 5 if it so indicates on such Note Holder’s
signature page):


(a) Certain Definitions.  As used herein, the term “United States” means and
includes the United States of America, its territories and possessions, any
state of the United States and the District of Columbia, and the term “Non-U.S.
person” means any person who is not a U.S. person (as defined in Regulation S)
or is deemed not to be a U.S. person under Rule 902(k)(2) of the Securities Act.


(b) Reliance on Representations and Warranties by the Company.  This Agreement
is made by the Company with such Note Holder who is a Non-U.S. person (“Non-U.S.
Note Holder”) in reliance upon such Non-U.S. Note Holder’s representations and
warranties made herein.


(c) Regulation S.  Such Non-U.S. Note Holder has been advised and acknowledges
that:


i. the Note Conversion Shares have not been registered under the Securities Act,
the securities laws of any state of the United States or the securities laws of
any other country;


ii. in issuing and selling the Note Conversion Shares to such Non-U.S. Note
Holder pursuant hereto, the Company is relying upon the “safe harbor” provided
by Regulation S and/or on Section 4(a)(2) under the Securities Act;
 
 
- 9 -

--------------------------------------------------------------------------------

 


iii. it is a condition to the availability of the Regulation S “safe harbor”
that the Note Conversion Shares not be offered or sold in the United States or
to a U.S. person until the expiration of a period of one year following the
applicable Closing Date; notwithstanding the foregoing, prior to the expiration
of one year after the applicable Closing (the “Restricted Period”), the Note
Conversion Shares may be offered and sold by the holder thereof only if such
offer and sale is made in compliance with the terms of this Agreement and
either: (A) if the offer or sale is within the United States or to or for the
account of a U.S. person, the securities are offered and sold pursuant to an
effective registration statement or pursuant to Rule 144 under the Securities
Act or pursuant to an exemption from registration requirements of the Securities
Act, or (B) the offer and sale is outside the United States and to other than a
U.S. person.


(d) Certain Restrictions on Note Conversion Shares.  Such Non-U.S. Note Holder
agrees that with respect to the Note Conversion Shares until the expiration of
the Restricted Period:


i. such Non-U.S. Note Holder, its agents or its representatives have not and
will not solicit offers to buy, offer for sale or sell any of the Note
Conversion Shares or any beneficial interest therein in the United States or to
or for the account of a U.S. person during the Restricted Period;
notwithstanding the foregoing, prior to the expiration of the Restricted Period,
the Note Conversion Shares may be offered and sold by the holder thereof only if
such offer and sale is made in compliance with the terms of this Agreement and
either: (A) if the offer or sale is within the United States or to or for the
account of a U.S. person, the securities are offered and sold pursuant to an
effective registration statement or pursuant to Rule 144 under the Securities
Act or pursuant to an exemption from registration requirements of the Securities
Act; or (B) the offer and sale is outside the United States and to a person
other than a U.S. person; and


ii. such Non-U.S. Note Holder shall not engage in hedging transactions with
regards to the Note Conversion Shares unless in compliance with the Securities
Act.


The foregoing restrictions are binding upon subsequent transferees of the Note
Conversion Shares, except for transferees pursuant to an effective registration
statement.  Such Non-U.S. Note Holder agrees that after the Restricted Period,
the Note Conversion Shares may be offered or sold within the United States or to
or for the account of a U.S. person only pursuant to applicable securities laws.


(e) Directed Selling.  Such Non-U.S. Note Holder has not engaged, nor is it
aware that any party has engaged, and such Non-U.S. Note Holder will not engage
or cause any third party to engage, in any directed selling efforts (as such
term is defined in Regulation S) in the United States with respect to the Note
Conversion Shares.


(f) Location of Non-U.S. Note Holder. Such Non-U.S. Note Holder: (i) is
domiciled and has its principal place of business or registered office outside
the United States; (ii) certifies it is not a U.S. person and is not acquiring
the Note Conversion Shares for the account or benefit of any U.S. person; and
(iii) at the time of the applicable Closing, the Non-U.S. Note Holder or persons
acting on the Non-U.S. Note Holder’s behalf in connection therewith are located
outside the United States.


(g) Distributor; Dealer.  Such Non-U.S. Note Holder is not a “distributor” (as
defined in Regulation S) or a “dealer” (as defined in the Securities Act).


(h) Notation of Restrictions.  Such Non-U.S. Note Holder acknowledges that the
Company shall make a notation in its stock books regarding the restrictions on
transfer set forth in this section and shall transfer such shares on the books
of the Company only to the extent consistent therewith.
 
 
- 10 -

--------------------------------------------------------------------------------

 


(i) Compliance with Laws. Such Non-U.S. Note Holder is satisfied as to the full
observance of the laws of such Non-U.S. Note Holder’s jurisdiction in connection
with the Note Conversion, including (i) the legal requirements within such
Non-U.S. Note Holder’s jurisdiction for the Note Conversion, (ii) any foreign
exchange restrictions applicable to such Note Conversion, (iii) any governmental
or other consents that may need to be obtained and (iv) the income tax and other
tax consequences, if any, that may be relevant to the exchange, holding,
redemption, sale or transfer of such securities.  Such Non-U.S. Note Holder’s
participation in the Note Conversion and such Non-U.S. Note Holder’s continued
beneficial ownership of the Note Conversion Shares will not violate any
applicable securities or other laws of such Non-U.S. Note Holder’s jurisdiction.


6. Waiver and Release.  Effective immediately upon the Note Conversion with
respect to the Notes held by each Note Holder:


(a) Such Note Holder expressly forfeits and waives any and all anti-dilution and
piggyback registration rights under any and all Prior Transaction Documents or
otherwise applicable to the Notes, including any anti-dilution rights such Note
Holder may have with respect to the issuances of any capital stock or other
securities of the Company pursuant to previous transactions and pursuant to this
Agreement.


(b) Such Note Holder unconditionally, irrevocably and absolutely releases and
discharges the Company, and any parent and subsidiary corporations, divisions
and affiliated corporations, partnerships or other entities of the Company, past
and present, as well as the Company’s past and present employees, officers,
directors, agents, principals, shareholders, successors and assigns from all
claims, losses, demands, interests, causes of action, suits, debts,
controversies, liabilities, costs, expenses and damages related to the waiver of
anti-dilution and piggyback registration rights above, any security interest
pursuant to any Prior Transaction Documents or otherwise over any collateral of
the Company, or related in any way to any rights such Note Holder may have to
equity or debt securities of the Company, other than as set forth on the
schedules hereto.  This release includes, but is not limited to, any tort,
contract, common law, constitution or other statutory claims (including but not
limited to any claims for attorneys’ fees, costs and expenses).


(c) Such Note Holders and the Company expressly waives such Note Holder’s or
Company’s (as applicable) right to recovery of any type, including damages or
reinstatement, in any administrative court or action, whether state or federal,
and whether brought by such Note Holder or Company or on such Note Holder’s or
Company’s (as applicable) behalf, related in any way to the matters released
herein.


(d) Such Note Holder and the Company acknowledges that it may discover facts or
law different from, or in addition to, the facts or law that it knows or
believes to be true with respect to the claims released in this Agreement and
agrees, nonetheless, that this Agreement and the release contained in it shall
be and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them.


(e) Such Note Holder and the Company declares and represents that it intends
this Agreement to be complete and not subject to any claim of mistake, and that
the release of the claims described herein expresses a full and complete release
and it intends the release of such claims to be final and complete.


(f) The parties acknowledge that this release is not intended to bar any claims
that, by statute, may not be waived.
 
 
- 11 -

--------------------------------------------------------------------------------

 


7. Trading Restrictions.  At all times during the one-year period immediately
following the Closing in which any Note Holder participates, beginning on the
Closing Date, such Note Holder hereby agrees with the Company and the other Note
Holders that such Note Holder shall not sell any shares of the Company’s capital
stock in excess of the greater of the following volume limitations: (a) on any
one day, the number of shares equal to 10% of the Company’s trading volume for
the immediately preceding trading day and (b) in any 22 trading day period, the
number of shares equal to 10% of the Company’s trading volume for such 22
trading day period.  Notwithstanding the foregoing, the restrictions set forth
in this Section 7 will terminate with respect to any Note Conversion Shares that
are covered by an effective registration statement that may be filed by the
Company.  The parties hereto acknowledge and agree that, except as set forth in
this Agreement, the Company is under no obligation to register any of the Note
Conversion Shares.


8. Miscellaneous.


(a) Legends.


i. The Note Holders hereby acknowledge that a legend may be placed on any
certificates representing any of the Note Conversion Shares to the effect that
the Note Conversion Shares represented by such certificates are subject to a
hold period and may not be traded until the expiry of such hold period except as
permitted by applicable securities legislation.


ii. The Note Holders hereby acknowledge and agree to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company (along with any successor transfer agent of the Company,
the “Transfer Agent”) in order to implement the restrictions on transfer set
forth and described in this Agreement.
 
iii. Certificates evidencing the Note Conversion Shares shall not contain any
legend (including any legend under this Section 8(a)): (i) while a registration
statement covering the resale of such security is effective under the Securities
Act, (ii) following any sale of such Note Conversion Shares pursuant to Rule
144, (iii) if such Note Conversion Shares are eligible for sale under Rule 144
or (iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Securities and Exchange Commission). The Company shall cause
its counsel to issue a legal opinion to the Transfer Agent promptly if required
by the Transfer Agent to effect the removal of the legend hereunder. If all or
any portion of a Note is converted at a time when there is an effective
registration statement to cover the resale of the Note Conversion Shares, or if
the Note Conversion Shares may be sold under Rule 144 or if such legend is not
otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) then such Note Conversion Shares shall be issued free of all
legends. The Company agrees that following such time as such legend is no longer
required under this Section 8(a), it will, no later than three business days
following the delivery by a Note Holder to the Company or the Transfer Agent of
a certificate representing Note Conversion Shares issued with a restrictive
legend (such third business day, the “Legend Removal Date”), deliver or cause to
be delivered to such Note Holder a certificate representing such shares that is
free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 8. Certificates for Note
Conversion Shares subject to legend removal hereunder shall be transmitted by
the Transfer Agent to the Note Holder by crediting the account of the Note
Holder's prime broker with the Depository Trust Company System as directed by
such Note Holder.
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
iv. In addition to the Note Holder's other available remedies, the Company shall
pay to a Note Holder, in cash, as partial liquidated damages and not as a
penalty, for each $1,000 of Note Conversion Shares (based on the VWAP of the
Common Stock of the Company on the date such Note Conversion Shares are
submitted to the Transfer Agent) delivered for removal of the restrictive legend
and subject to Section 8(a)(iii), $10 per business day (increasing to $20 per
business day five (5) business days after such damages have begun to accrue) for
each business day after the Legend Removal Date until such certificate is
delivered without a legend. Nothing herein shall limit such Note Holder's right
to pursue actual damages for the Company's failure to deliver certificates
representing any Note Conversion Shares as required by this Agreement, and such
Note Holder shall have the right to pursue all remedies available to it at law
or in equity including, without limitation, a decree of specific performance
and/or injunctive relief. For the purposes of this section, "VWAP" means, for
any date, the price determined by the first of the following clauses that
applies: (a) if the Common Stock is then listed or quoted on a Trading Market,
the daily volume weighted average price of the Common Stock for such date (or
the nearest preceding date) on the Trading Market on which the Common Stock is
then listed or quoted as reported by Bloomberg L.P. (based on a Trading Day from
9:30 a.m. (New York City time) to 4:02 p.m. (New York City time)), (b) if the
OTC Bulletin Board is not a Trading Market, the volume weighted average price of
the Common Stock for such date (or the nearest preceding date) on the OTC
Bulletin Board, (c) if the Common Stock is not then listed or quoted for trading
on the OTC Bulletin Board and if prices for the Common Stock are then reported
in the "Pink Sheets" published by Pink OTC Markets, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Purchasers of a majority
in interest of the Securities then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company. For the
purposes of this section, “Trading Market” means any of the following markets or
exchanges on which the Common Stock is listed or quoted for trading on the date
in question: the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange, the OTC Bulletin
Board, or any market of the OTC Markets, Inc. (or any successors to any of the
foregoing).
 
(b) Registration Rights.  Holders of Note Conversion Shares will have the
registration rights described in Exhibit B hereto.


(c) Transfers.  Subject to Section 7 above, the Company hereby confirms that it
will not require a legal opinion or “no action” letter from any Note Holder who
desires to transfer the Note Conversion Shares in compliance with Rule 144
promulgated by the Securities and Exchange Commission under the Securities Act
(“Rule 144”).


(d)  
Furnishing of Information.



i. Until the earliest of the time that no Note Holder owns Notes or Note
Conversion Shares, the Company covenants to maintain the registration of its
Common Stock under Section 12(b) or 12(g) of the Exchange Act.  During the
period that the Note Holders own Notes or Note Conversion Shares, the Company
shall timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company
pursuant to the Exchange Act, even if the Company is not then subject to the
reporting requirements of the Exchange Act.


ii. At any time during the period commencing on the Closing Date and ending at
such time that all of the Note Conversion Shares may be sold without the
requirement for the Company to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144, if the Company
shall fail for any reason to satisfy the current public information requirement
under
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
Rule 144(c) (a "Public Information Failure") then, in addition to such Note
Holder's other available remedies, the Company shall pay to a Note Holder, in
cash, as partial liquidated damages and not as a penalty, by reason of any such
delay in or reduction of its ability to sell the Notes or Note Conversion
Shares, an amount in cash equal to two percent (2.0%) of the aggregate principal
amount of the Notes that were converted by such Note Holder pursuant to this
Agreement on the day of a Public Information Failure and on every thirtieth
(30th) day (pro rated for periods totaling less than thirty days) thereafter
until the earlier of: (a) the date such Public Information Failure is cured, and
(b) such time that such public information is no longer required for the Note
Holders to transfer the Note Conversion Shares pursuant to Rule 144. The
payments to which a Note Holder shall be entitled pursuant to this Section
8(d)(ii) are referred to herein as "Public Information Failure Payments." Public
Information Failure Payments shall be paid on the earlier of (i) the last day of
the calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) business day after the event or failure giving
rise to the Public Information Failure Payments is cured. In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit such Note Holder’s right to pursue actual damages for the Public
Information Failure, and such Note Holder shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.


(e) Tacking.  Each party hereto acknowledges that the holding period for the
Note Conversion Shares may be tacked back to the date such Note cancelled and
exchanged therefor was initially issued.


(f) Reliance on Representations and Warranties by the Company.  Each Note Holder
acknowledges that the representations and warranties contained herein are made
by it with the intention that such representations and warranties may be relied
upon by the Company and its legal counsel in determining the Note Holder’s
eligibility to purchase the Note Conversion Shares under applicable securities
legislation, or (if applicable) the eligibility of others on whose behalf it is
contracting hereunder to purchase the Note Conversion Shares under applicable
securities legislation.  The Note Holder further agrees that the representations
and warranties made by the Note Holder will survive the Note Conversion and will
continue in full force and effect notwithstanding any subsequent disposition of
the Note Holder of such Note Conversion Shares.


(g) Fees and Expenses.  Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the preparation, execution, delivery and
performance of this Agreement.


(h) Entire Agreement.  This Agreement, together with the schedules attached
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written with respect to such matters.


(i) Notices.  All notices, demands requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
during normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall occur first.  The addresses for such communications
shall be: (i) if to the Company, to: OXIS International, Inc., Attn: Chief
Executive Officer, 4830 West Kennedy Blvd., Suite 600, Tampa, Florida 33609,
facsimile: 813-436-5588, with a copy (which shall not constitute notice) to DLA
Piper LLP (US), Attn: Paul Hurdlow, 401 Congress Avenue, Suite 2500, Austin,
Texas 78701, facsimile: +1.512.457.7001, attn.: Paul Hurdlow, and (iii) if to
the Note Holders, to the addresses and fax numbers as indicated on the signature
pages attached hereto.


(j) Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Note Holders holding at least a
majority in interest of the Note Conversion Shares then outstanding or, in the
case of a waiver, by the party against whom enforcement of any such waived
provision is sought; provided, that all waivers, modifications, supplements or
amendments effected by less than all Note Holders impact all Note Holders in the
same fashion.  No waiver with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.


(k) Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.


(l) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.


(m) No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and assigns, and is not for
the benefit of, nor may any provision hereof be enforced by, any other Person.


(n) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the transactions
contemplated hereby shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware, without regard to
the principals of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts of Delaware.  Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts of Delaware for the
adjudication of any dispute hereunder or in connection herewith or the
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.


(o) Survival.  The representations and warranties contained herein shall survive
the Closings for the applicable statute of limitations.


(p) Execution.  This Agreement may be executed in one or more counterparts, all
of which when taken together shall be considered one and the same agreement, it
being understood that the parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission or by email
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature was an original thereof.
 
 
- 15 -

--------------------------------------------------------------------------------

 


(q) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ, an alternative means
to achieve the same or substantially the same result as that contemplated by
such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.


(r) Independent Nature of Obligations and Rights.  The obligations of each Note
Holder and hereunder are several and not joint with the obligations of any other
Note Holder, and no Note Holder shall be responsible in any way for the
performance or non-performance of the obligations of any other Note Holder
hereunder.  Nothing contained herein and no action taken by any Note Holder
hereto shall be deemed to constitute the Note Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Note Holders are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated hereby.


(s) No Third Party Beneficiaries.  Nothing in this Agreement shall provide any
benefit to any third party nor entitle any third party to any claim, cause of
action, remedy or right of any kind, it being the intent of the parties hereto
that this Agreement shall not otherwise be construed as a third party
beneficiary contract.


(t) Construction.  The parties hereto agree that each of them and/or their
respective counsel have reviewed and have had an opportunity to revise this
Agreement and the schedules attached hereto.  This Agreement shall be construed
according to its fair meaning and not strictly for or against any party.  The
word “including” shall be construed to include the words “without
limitation.”  In this Agreement, unless the context otherwise requires,
references to the singular shall include the plural and vice versa.


(u) WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY
ANDINTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRAIL BY
JURY.


 
- 16 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Note Conversion Agreement to be
duly executed and delivered as of the date and year first written above.



 
“Company”
OXIS INTERNATIONAL, INC.
         
 
By:
      Name:       Title:            

 
 
 
 
 
 
 
 
 
 
Signature page to
Note Conversion Agreement
(Company)
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Note Conversion Agreement to be
duly executed and delivered as of the date and year first written above.



  “Note Holders”           If by an individual:                    
 
Printed Name:
      Residency:                       If by an entity:                     Name
of entity             By:       Printed Name:       Title:       Principal Place
of Business:                                       Address for Notice:          
                    Facsimile:                    

 
 
 
 
                                                             
                                                             
                                                                   








Signature page to
Note Conversion Agreement
(Note Holders)
 
 
 

--------------------------------------------------------------------------------

 

Schedule A


Parties


Bristol Investment Fund Ltd
Red Mango Ltd
Adam Kasower
James W Heavener
Alpha Capital Anstant
SV Booth Investment III
Theorem Group LLC
East Ventures, Inc.
Bristol Capital LLC
Craig Osborne
Ken Eaton
Canyons Trust
Piter Korompis
John Brady
Brannon LLLP
Raymond Pribadi
Scott Williams
WestPak Consulting
Adam Cohen
Les Canter
Net Capital Partners Inc
Munt Trust
Barry Wolfe
Oakmore Opportunity Fund I LP
JLS Ventures LLC
One Equity Research LLC
Farhad Rostamian
Ho’okipa Capital Inc
Howard Knee
Gianna Simone Baxter
Anthony Baxter
Greg McPherson


 
 

--------------------------------------------------------------------------------

 
 
Schedule B


Note Conversion Shares


(see attached)
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


LOST NOTE AFFIDAVIT AND INDEMNITY AGREEMENT




[_______________] (the “Note Holder”), by and through its duly authorized
person, hereby certifies:


1.           This Lost Note Affidavit and Indemnity Agreement (the “Agreement”),
entered into effective as of [_____________ __, 20__], relates to (1) the
Securities Purchase Agreement (the “Purchase Document”) dated as of
[______________ __, 20__] by and among OXIS International, Inc., a Delaware
corporation (the “Company”) and the Note Holder, and (2) the [__% Convertible
Debentures] (the “Note”) dated as of [______________ __, 20__], made by Company
payable to Note Holder in the original principal amount of ___________________
(______________).


2.           Note Holder hereby represents, warrants, and agrees as follows:


a.           After having conducted a diligent investigation of its records and
files, Note Holder has been unable to find the Note and believes that such Note
has been lost, misfiled, misplaced, or destroyed.


b.           Note Holder has not assigned, encumbered, endorsed, pledged, or
hypothecated the Note, or otherwise transferred to another individual or entity
any right, title, interest, or claim in, to, or under the Note.


c.           Note Holder agrees that if it ever finds the Note, it will promptly
notify Company of the existence of the Note, mark the Note as canceled, and
forward the Note to Company or the Company’s designee.


d.           Note Holder shall indemnify Company for, and hold Company harmless
from and against, any damages, liabilities, losses, claims (including any claim
by any individual or entity for the collection of any sums due under or with
respect to such Note), or expenses arising out of, or resulting from, (i) Note
Holder’s inability to find and deliver the Note to Company, or (ii) any
inaccuracy or misstatement of fact in, or breach of any representation,
warranty, agreement, or duty in or under, this Agreement.


3.           This Agreement may be executed in counterparts, each of which shall
be identical and all of which, when taken together, shall constitute one and the
same instrument.


4.           This Agreement shall be governed by and construed in accordance
with the law of the State of Delaware (without regard to any conflicts of laws
provisions thereof).


[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date first written above.
 

 
“NOTE HOLDER”
          If by an individual:        
 
Printed Name:
                      If by an entity:             Name of entity            
By:       Printed Name:       Title:    

 

 
ACCEPTED AND AGREED




“COMPANY”


OXIS INTERNATIONAL, INC.
a Delaware corporation






By:                                                                                 
Printed Name:                                                              
Title:                                                                              

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


REGISTRATION RIGHTS




1.1 Company Registration.  If the Company shall determine to register any of its
securities either for its own account or the account of a security holder or
holders, other than a registration relating solely to employee benefit plans, a
registration relating to a corporate reorganization or other Rule 145
transaction, or a registration on any registration form that does not permit
secondary sales, the Company will:
 
(a) promptly give written notice of the proposed registration to all Note
Holders; and
 
(b) use its commercially reasonable efforts to include in such registration (and
any related qualification under blue sky laws or other compliance), except as
set forth in Section 1.2 of this Exhibit B below, and in any underwriting
involved therein, all of such Registrable Securities as are specified in a
written request or requests made by any Note Holder or Note Holders received by
the Company within 10 days after such written notice from the Company is mailed
or delivered.  Such written request may specify all or a part of a Note Holder’s
Registrable Securities.
 
1.2 Underwriting.  If the registration of which the Company gives notice is for
a registered public offering involving an underwriting, the Company shall so
advise the Note Holders as a part of the written notice given pursuant to
Section 1.1(a) of this Exhibit B.  In such event, the right of any Note Holder
to registration pursuant to this Section 1.2 shall be conditioned upon such Note
Holder’s participation in such underwriting and the inclusion of such Note
Holder’s Registrable Securities in the underwriting to the extent provided
herein.  All Note Holders proposing to distribute their securities through such
underwriting shall (together with the Company, the Other Selling Stockholders
and other holders of securities of the Company with registration rights to
participate therein distributing their securities through such underwriting)
enter into an underwriting agreement in customary form with the representative
of the underwriter or underwriters selected by the Company.
 
Notwithstanding any other provision of this Section 1.2, if the underwriters
advise the Company in writing that marketing factors require a limitation on the
number of shares to be underwritten, the underwriters may (subject to the
limitations set forth below) limit the number of Registrable Securities to be
included in, the registration and underwriting.  The Company shall so advise all
holders of securities requesting registration, and the number of shares of
securities that are entitled to be included in the registration and underwriting
shall be allocated, as follows: (i) first, to the Company for securities being
sold for its own account, and (ii) second, to the Note Holders and Other Selling
Stockholders requesting to include Registrable Securities and Other Shares in
such registration statement based on the pro rata percentage of Registrable
Securities and Other Shares held by such Note Holders and Other Selling
Stockholders, assuming conversion and (iii) third, to the Other Selling
Stockholders requesting to include Other Shares in such registration statement
based on the pro rata percentage of Other Shares held by such Other Selling
Stockholders, assuming conversion.
 
If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall also be
excluded therefrom by written notice from the Company or the underwriter.  The
Registrable Securities or other securities so excluded shall also be withdrawn
from such registration.  Any Registrable Securities or other securities excluded
or withdrawn from such underwriting shall be withdrawn from such registration.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3 Right to Terminate Registration.  The Company shall have the right to
terminate or withdraw any registration initiated by it under this Exhibit B
prior to the effectiveness of such registration whether or not any Note Holder
has elected to include securities in such registration.
 
1.4 Definitions.  The following definitions shall apply for the purposes of this
Exhibit B:
 
(a) “Other Selling Stockholders” shall mean persons other than Note Holders who,
by virtue of agreements with the Company, are entitled to include their Other
Shares in certain registrations hereunder.
 
(b) “Other Shares” shall mean shares of Common Stock, other than Registrable
Securities (as defined below), with respect to which registration rights have
been granted.
 
(c) “Registrable Securities” shall mean (i) shares of Common Stock issued or
issuable pursuant to the conversion of the Notes and (ii) any Common Stock
issued as a dividend or other distribution with respect to or in exchange for or
in replacement of the shares referenced in (i) above; provided, however, that
Registrable Securities shall not include any shares of Common Stock described in
clause (i) or (ii) above which have previously been registered or which have
been sold to the public either pursuant to a registration statement or Rule 144,
or which have been sold in a private transaction in which the transferor’s
rights under this Agreement are not validly assigned in accordance with this
Agreement.
 


 





--------------------------------------------------------------------------------